   Case 19-10013-SMT    Doc 56Filed 10/22/19 Entered 10/22/19 16:21:29   Desc Main
                              Document
The document below is hereby signed.       Page 1 of 6

Signed: October 21, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge


                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

    In re                                )
                                         )
    JEANNIE QUINTEROS                    )    Case No. 19-00195
                                         )    (Chapter 13)
                           Debtor.       )
                                         )
                                         )
    JEANNIE QUINTEROS,                   )
                                         )
                           Plaintiff,    )
                                         )
                 v.                      )    Adversary Proceeding No.
                                         )    19-10013
    CAPITAL VENTURES                     )
    INTERNATIONAL LLC, et al.,           )    Not for publication in
                                         )    West’s Bankruptcy Reporter.
                           Defendants.   )

              MEMORANDUM DECISION AND ORDER RE MOTIONS TO DISMISS

          The defendants Maddison Management Services LLC (“Maddison

    Management”), CitiMortgage, Inc. (“CitiMortgage”), Capital

    Ventures International LLC (“Capital Ventures”), and National

    Home Investors, LLC (“National Home”),1 have filed motions to


          1
            The complaint also names National Home Investment, LLC as
    a defendant but then refers to National Home Investors, LLC as
    “aka” (presumably meaning “also known as”) National Home
    Investment, LLC. I will treat National Home Investors, LLC and
    National Home Investment, LLC as one and the same entity.
Case 19-10013-SMT   Doc 56   Filed 10/22/19 Entered 10/22/19 16:21:29   Desc Main
                             Document Page 2 of 6


dismiss (Dkt. Nos. 5, 15, and 24).          The plaintiff’s complaint

fails to meet the pleading standards of the Federal Rules of

Civil Procedure, made applicable by the Federal Rules of

Bankruptcy Procedure, and related case law and ought to be

dismissed.   However, because the plaintiff comes close to stating

a claim entitling her to relief, the court will give the

plaintiff 21 days to amend her complaint.

      The plaintiff’s complaint appears to principally rest on an

alleged sham loan modification pursuant to which she paid

$6,548.38 without receiving any benefit from the loan

modification because it was never used to pay off any

encumbrances or liens on her real property.            Claims One through

Five appear to rest on the existence of the sham loan

modification, but fail to identify what loan existed prior to the

sham loan modification, and fail to identify what were the terms

of the loan modification, thus making it difficult to understand

the context of what was going on.          Claims Six through Eight

assert that the defendants have no lien or other interest in the

real property, but fail to allege in non-conclusory terms why

that is the case.     Indeed, the complaint fails to identify what

liens of record exist against the property and which defendants

assert an interest in such liens.

      CitiMortgage provides the applicable legal standard:

           A complaint must contain “a short and plain
      statement of the claim showing that the pleader is

                                       2
Case 19-10013-SMT   Doc 56   Filed 10/22/19 Entered 10/22/19 16:21:29   Desc Main
                             Document Page 3 of 6


      entitled to relief, in order to give the defendant fair
      notice.” Bell Atl. Corp v. Twombly, 550 U.S. 544, 555
      (2007).   While a court will accept all of the well-
      pleaded factual allegations in the complaint as true, a
      court cannot accept inferences drawn by a plaintiff if
      such inferences are unsupported by the facts alleged in
      the complaint.   Ashcroft v. Iqbal, 556 U.S. 662, 668
      (2009) (“Threadbare recitals of the elements of a cause
      of action, supported by mere conclusory statements, do
      not suffice.”).    Under Rule 12(b)(6), “a plaintiffs
      obligation to provide the ‘grounds’ of his ‘entitlement
      to relief requires more than labels and conclusions, and
      a formulaic recitation of the elements of a cause of
      action will not do.” Twombly, 550 U.S. at 555.

           A “pro se complaint, like any other, must state a
      claim upon which relief can be granted by the court.”
      Haines v. Kerner, 404 U.S. 519, 520 (1972); Gray v.
      Poole, 275 F.3d 1113, 1116 (D.C. Cir. 2002); Caldwell v.
      District of Columbia, 901 F. Supp. 7, 10 (D.D.C. 1995)
      (citing Crisafi v. Holland, 655 F. 2d 1305, 1308 (D.C.
      Cir. 1981 )). Proceeding pro se “does not constitute a
      license . . . to ignore the Federal Rules of Civil
      Procedure.” Moore v. Agency for Int’l Dev., 994 F.2d
      874, 876 (D.C. Cir. 1993). Thus, “a complaint needs some
      information about the circumstances giving rise to the
      claims.” Aktieselskabet Af 21. Nov. 2001 v. Fame Jeans,
      Inc., 525 F.3d 8, 16 n.4 (D.C. Cir. 2008) (emphasis in
      original).

Defendant CitiMorgage, Inc.’s Motion to Dismiss and Brief in

Support 5-6.

      The complaint is not a short and plain statement of its

claims, repeating over and over again many allegations and also

making many unnecessary allegations that do not belong in a

complaint (like the allegation that any statute of limitations

ought not apply).     For that reason alone, an amended complaint is

required.   Additionally, as to many defendants, the claims are

cast in conclusory terms that do not meet the standards of


                                       3
Case 19-10013-SMT   Doc 56   Filed 10/22/19 Entered 10/22/19 16:21:29   Desc Main
                             Document Page 4 of 6


Twombly, and the entirety of Claims Six, Seven, and Eight are

conclusory and fail to meet the Twombly standards.

      Moreover, the complaint lumps together the multiple

defendants without distinguishing between them.             In some

instances, it is impossible to tell precisely what it is that a

defendant supposedly did that gives rise to a claim against the

defendant.     As CitiMortgage notes:

      Plaintiff has named six different defendants in the style
      of the case but she lumps them together and refers to
      them collectively as “Defendants” throughout her
      Complaint.   Doc. 1.    As a result, Plaintiffs claims
      should be dismissed. See 97 Bates v. Nw. Human Servs.,
      Inc., 466 F. Supp. 2d 69, 92 (D.D.C. 2006) (concluding
      that “[r]equiring the [various] defendants to guess
      amongst themselves which one is responsible for the
      instances of . . . fraud alleged by the plaintiffs is
      surely not in keeping with the purposes of Rule 9(b )”;
      Acosta Orellana v. CropLife Int'l, 711 F. Supp. 2d 81,
      96-97 (D.D.C. 2010); Smith v. Obama, CIV.A. 10-0290, 2010
      WL 678101, at *l (D.D.C. Feb. 24, 2010), aff’d, 412 Fed.
      Appx. 318 (D.C. Cir. 2011) (dismissing complaint where
      “there appear to be so many factual allegations against
      so many defendants that the Court cannot discern what
      claim or claims he brings against which defendant. The
      complaint is so vague, disorganized and confusing that it
      utterly fails to “give the defendant[s] fair notice of
      what the plaintiff’s claim is and the grounds upon which
      it rests.”).

Defendant CitiMorgage, Inc.’s Motion to Dismiss and Brief in

Support 2-3.    The court and the defendants ought not be required

to wrestle with this complaint that fails to identify with

adequate specificity the acts each defendant undertook that gives

rise to a claim against the defendant.

      Claims One through Five, resting on the alleged sham loan


                                       4
Case 19-10013-SMT   Doc 56   Filed 10/22/19 Entered 10/22/19 16:21:29   Desc Main
                             Document Page 5 of 6


modification based on misrepresentations, fail to meet Rule 9(b),

which provides “[i]n alleging fraud or mistake, a party must

state with particularity the circumstances constituting fraud or

mistake.”   “Rule 9(b) requires that the pleader provide the ‘who,

what, when, where, and how’ with respect to the circumstances of

the fraud” to sufficiently state a claim.            Anderson v. USAA Cas.

Ins. Co., 221 F.R.D. 250,253 (D.D.C. 2004).            Here, the complaint

fails to include the specificity, as to each defendant, of who

acted on its behalf, what the defendant did, when it did it,

where it did it, and how it did it.          The complaint lacks any

allegations regarding written or oral communications, how they

were made, by whom, and what was contained in the communications.

      The purpose of the complaint is to give the defendants

enough notice of the alleged grounds for relief against them to

allow the defendants to assert any defenses the defendants may

have.   This complaint utterly fails to do that.            The complaint is

laborious, repetitive, general, and conclusory.             For all these

reasons, it is

      ORDERED that within 21 days after the entry of this order,

the plaintiff shall file an amended complaint that provides a

factual background of the plaintiff's claims, states the

plaintiff's claims in short, plain, and nonconclusory terms;

alleges as to each defendant (including those that the plaintiff

contends are in default, as well as those not in default) the


                                       5
Case 19-10013-SMT                                                                                    Doc 56             Filed 10/22/19 Entered 10/22/19 16:21:29   Desc Main
                                                                                                                        Document Page 6 of 6


grounds for relief against that defendant; pleads with

particularity, including the who, what, when, where, and how, any

allegations of fraud; and otherwise meets the pleading standards

of the Rules of Civil Procedure and applicable case law.

                                                                                                                                            [Signed and dated above.]

Copies to: Plaintiff (by hand-mailing unless her NEF request has
become effective); recipients of e-notification of orders.




R:\Common\TeelSM\TTD\Orders\Mtn to Dismiss\Order re Mtn to Dismiss_Quinteros v. Capital Ventures International_v7.wpd
                                                                                                                                  6
